DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 03/19/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 12/10/20, are accepted.

Specification
4.	Claims 3 and 7 are objected to because of the following informalities:  
Line 12 of claim 3 and line 3 of claim 7 recite “fiber optic able”. It should be “fiber optic cable”. Appropriate correction is required.
Applicants’ cooperation is requested in correcting any other errors of which applicants may become aware in the specification.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 3, 6-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2015/0117822 A1).
	With respect to claims 3, 6 and 7, Hu et al. (figures 1A, 1B and 2) disclose a connector (100) comprising a body (116) including a threaded portion (figure 1), and a cap (a boot 180) configured to be threadedly coupled with the threaded portion of the body (116), 19 wherein the body (116) is configured to receive a fiber optic cable (135) therein, and wherein an inner surface of the body (116) includes an annularly-extending ridge (raised inner surface) that protrudes radially inward ([0033]), wherein the body (a clamp portion 119 of 116) is configured to be radially compressed on a jacket (136) of the fiber optic cable (135) when the cap (180) is threadedly coupled with the body (116), and, wherein the annularly-extending ridge (raised inner surface) is configured to engage a circumferential groove in the fiber optic cable (135) to prevent relative axial movement between the fiber optic cable (135) and the connector (100), 
	With respect to claim 8, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein the body (116) includes a forward portion and a rearward portion (figures 1A, 1B and 2), the threaded portion (118) being between the forward and rearward portions ([0034]), wherein the 
	With respect to claim 15, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein the body (116) is configured to be coupled with a sub- assembly of a fiber optic connector (SC receptacle, [0027]).  
	With respect to claim 16, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein the sub-assembly (SC receptacle, [0027]) is configured to be coupled with a fiber optic connector outer housing (112).  
With respect to claim 17, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein the outer housing (112) is configured as SC connector, an LC connector, or an ST connector ([0004]).

    PNG
    media_image1.png
    378
    788
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1, 4, 9-14, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. (as cited above) in view of Droege (US 2008/0226234 A1).

Hu et al. do not explicitly disclose a tubular wall.
However, Droege (figure 1) teaches an optical connector (22) including a tubular wall (46, figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hu et al. to include the above feature (accordance with the teaching of Droege) for the purpose of providing bend radius protection ([0015]).
	With respect to claim 10, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein one or more of the fingers (legs) includes the annularly- extending ridge that protrudes radially inward from an inner surface of the one or more fingers ([0033] and [0034]).  
	With respect to claim 12, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein the rearward portion of the cap (180) includes a tapered inside diameter portion that tapers radially inward in the rearward direction from the internal threads ([0034]).  
	With respect to claim 13, Hu et al. (figures 1A, 1B and 2) disclose the connector, wherein the tapered inside diameter portion (182) is configured to engage the plurality of fingers (legs) on the body (116) when the cap (180) is threadedly coupled with the body (116).  
With respect to claim 14, Hu et al. (figures 1A, 1B and 2) disclose the tapered inside diameter portion (182) is configured to radially compress the plurality of fingers (legs) when the cap (180) is threadedly coupled with the body (116) such that the fiber optic cable (135) is gripped the body (116).
Hu et al. do not explicitly disclose the crimp sleeve.

With respect to claim 18, Hu et al. (figures 1A, 1B and 2) disclose a fiber optic connector comprising the connector (100) configured to be coupled with a fiber optic cable (135); a sub-assembly (SC receptacle, [0027]) of a fiber optic connector configured to be coupled with the connector (100); and 23 a fiber optic connector outer housing (112) configured to be coupled with the sub- assembly (figure 2 and [0027]).

Allowable Subject Matter
12.	Claims 2, 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to the connector, further comprising a crimp sleeve, wherein the is configured to receive a jacket of the fiber optic cable between the body and the crimp sleeve, wherein the crimp sleeve includes an elongated tubular member terminating at a forward flanged head portion, and the flanged head portion includes a first flange portion rearward of a second flange portion, each of the first and second flange portions including an annular flange, with the second flange portion having a greater outer dimension that the first flange portion, the first flange portion including at least one flattened region on its outer surface, and wherein 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmel et al. (US 9519114 B2) disclose a multi-fiber cable assembly includes a multi-fiber cable including a plurality of optical fibers, a strength member, and an outer jacket. Okada et al. (US 2020/0049903 A1) teach an optical connector assembly. And Kaplan (US 2018/0314013 A1) discloses a fiber optic drop cable assembly.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883